In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1320V
                                     Filed: February 3, 2016
                                           Unpublished

****************************
ESMERALDA MORALES,                       *
                                         *
                     Petitioner,         *     Ruling on Entitlement; Concession;
                                         *     Influenza Vaccination;
                                         *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *     Administration (“SIRVA”);
AND HUMAN SERVICES,                      *     Special Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Diana Sedar, Maglio, Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On November 4, 2015, Esmeralda Morales (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that she
suffered a shoulder injury caused in fact by the influenza vaccination she received on
March 19, 2014. Petition, at ¶¶ 1, 9. Petitioner further alleges that she has suffered the
residual effects of her vaccination for more than six months and neither she nor anyone
else has brought a civil action or received compensation for her vaccine-related injuries.
Id., at ¶¶ 10, 13-14. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

      On February 2, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
4(c) Report at 7. Specifically, respondent “believes that the alleged injury is consistent
with a shoulder injury related to vaccine administration (“SIRVA”) and it was caused in
fact by the influenza vaccine she received on March 19, 2014.” Id. at 4. Respondent
has not identified an alternative cause for petitioner’s injury and believes petitioner has
satisfied the six month statutory requirement and “all prerequisites for compensation
under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2